UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-7979



STEPHEN RAY WESTBERRY,

                                              Plaintiff - Appellant,

          versus


SAM RILEY,

                                               Defendant - Appellee.


Appeal from the United States District Court for the District of
South Carolina, at Beaufort. R. Bryan Harwell, District Judge.
(9:06-cv-02758-RBH)


Submitted: January 25, 2007                 Decided:   February 1, 2007


Before WIDENER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Stephen Ray Westberry, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Stephen Ray Westberry seeks to appeal the report and

recommendation of the magistrate judge entered November 9, 2006.

This court may exercise jurisdiction only over final orders, 28

U.S.C. § 1291 (2000), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2000); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).      The order

Westberry seeks to appeal is not an appealable interlocutory or

collateral order.   Accordingly, we dismiss the appeal for lack of

jurisdiction.   Westberry’s motion for summary judgment is also

denied. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                               - 2 -